Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed October 29, 2021.
Claims 21-37 are currently pending and are under examination.
Benefit or priority is to December 15, 2014.

As previously noted, the claims place mutations in SEQ ID NO: 3, but the reference numbering is from SEQ ID NO: 1. The Examiner now has the tools to make a succinct sequence comparison (rather than eyeballing the sequences) and provides the following alignments with the substitutions found in Claim 21:

    PNG
    media_image1.png
    576
    805
    media_image1.png
    Greyscale
 

Withdrawal of Objections and Rejections:
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code, is withdrawn. 
The objection to Claims 21-37 because of informalities, is withdrawn.

Maintenance of Rejections:  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Many of the variants of Claim 24 lack antecedent basis 3-23 do not. Applicants may wish to provide two separate claims, one depending from Claim 21 and the other depending on Clam 23.  
As amended, Claim 24 which now depends from Claim 23 must have amino acid substitutions 101E, S156D and/or L262E,N,Q,D as recited in Claim 21 as well as further 


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. 10,760,036. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims detergent compositions comprising a subtilase variant having at least 90% sequence identity to SEQ ID NO: 3, following the numbering of SEQ ID NO: 1, wherein the mutations listed are also found in instant Claims 21, 23, and 24. Therefore, the instant claims drawn to the detergent composition comprising variations on these mutations found in the patent are obvious one over the other.

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 and 8-13 of U.S. Patent No. 10,995,304. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims subtilase variant having at least 90% sequence identity to SEQ ID NO: 3, following the numbering of SEQ ID NO: 1, wherein the mutations listed are also found in detergent compositions comprising the subtilase variants of instant Claims 21, 23, and 24. The patent teaches to place the subtilase variants into a detergent composition. Therefore, the instant claims drawn to the detergent composition comprising variations on these mutations found in the patent are obvious one over the other.



NEW Rejections, prompted by the submission of the IDS on December 1, 2021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 and 25-37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wieland et al. (IDS; DE102009029513, submitted in German, which equivalent is US 2012/0238005, now USP 9,163,226).  The Examiner will refer to the US 2012/0238005 document for this rejection.
Wieland et al. teach mutated subtilase in liquid compositions.  Wieland SEQ ID NO: 1 is identical to instant SEQ ID NO: 3. Wieland et al. teach subtilase mutations at 99E (which corresponds to 101E in instant SEQ ID NO: 1) and S154D (which corresponds to S156D in instant SEQ ID NO: 1) and S3T (see [0016], [0019, [0022]; Claims 21, 22, 23, 32, 33, 34, 35). Wieland et al. teach that the subtilase is placed into a liquid ([0020] Claim 25), and is a laundry and dishwashing composition for use in cleaning fabric taken as laundry and hard surfaces such as dish wash ([0014], [0015} (Claims 27, 28, 29, 30, 31, 37) including a dishwashing machine (last sentence page 1; Claim 36).  The composition comprising the mutated subtilase may further comprise enzymes such as protease, amylse, cellulose, mannanase, xylanase, xanthanase, oxidase, and lipase ([0111]; Claim 26).

Claims 21-23 and 25-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 9,163,226.  The instant application and the patent comprise Inventor Timothy O’Connell.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both the instant claims and the patent claims are drawn to liquid washing or detergent compositions comprising subtilase having mutations at 99E (which corresponds to 101E in instant SEQ ID NO: 1) and S154D (which corresponds to S156D in instant SEQ ID NO: 1) and S3T (see [0016], [0019, [0022]).  Instant [0198] teaches that phosphonates may be included in the detergent composition claimed and instant [0022] teach the inclusion of surfactants, builders, bleach and so forth. 


Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on December 1, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656